
	

113 HR 3082 IH: Ansar al-Sharia Terrorist Designation Act of 2013
U.S. House of Representatives
2013-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 3082
		IN THE HOUSE OF REPRESENTATIVES
		
			September 11, 2013
			Mr. Poe of Texas (for
			 himself, Mr. DeSantis,
			 Mr. Kingston,
			 Mr. Yoho, Mr. Gohmert, Mr.
			 Pitts, Mr. Weber of Texas,
			 Mr. Walberg,
			 Mr. King of Iowa, and
			 Mr. Wilson of South Carolina)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To require a report on the designation of the Libyan
		  faction of Ansar al-Sharia as a foreign terrorist organization, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Ansar al-Sharia Terrorist Designation
			 Act of 2013.
		2.Report on
			 designation of the Libyan factions of Ansar al-Sharia as a foreign terrorist
			 organization
			(a)FindingsCongress
			 finds the following:
				(1)Ansar al-Sharia
			 Benghazi first announced itself in February 2012. The group is led by Muhammad
			 al-Zahawi, who had previously been an inmate of former President Muammar
			 al-Qaddafi’s infamous Abu Salim prison.
				(2)On August 6, 2013,
			 the Department of Justice filed sealed criminal charges against Ahmed Abu
			 Khattalah, a senior commander within Libya’s Islamist militia Ansar al-Sharia.
			 According to the Wall Street Journal, Mr. Abu Khattalah was seen at the United
			 States consulate in Benghazi during the September 11, 2012, attack that killed
			 United States Ambassador Christopher Stevens, Sean Smith, Tyrone Woods, and
			 Glen Doherty.
				(3)On October 17,
			 2012, the New York Times reported that Libyan authorities named Ahmed Abu
			 Khattalah as a commander in the September 11, 2012, attack on the United States
			 consulate in Benghazi.
				(4)On August 8, 2013,
			 the Washington Institute for Near East Peace issued a report in which it
			 highlights Ansar al-Sharia’s establishment of training camps in Libya for
			 jihadists preparing to fight with extremist rebels in Syria.
				(5)Abu Sufian Bin
			 Qumu, leader of the Ansar al-Sharia faction in Darnah, Libya, is a former
			 Guantanamo Bay inmate with close al-Qaeda ties. Bin Qumu was an associate of
			 Usama bin Laden and is believed to maintain connections to senior al-Qaeda
			 members.
				(6)According to a
			 report published by the Library of Congress in August 2012, Ansar al-Sharia
			 has increasingly embodied al Qaeda’s presence in Libya, as indicated by
			 its active social-media propaganda, extremist discourse, and hatred of the
			 West, especially the United States.
				(7)According to a
			 report published by the Library of Congress in August 2012, al-Qaeda’s senior
			 leadership in Pakistan has dispatched operatives to Libya to establish a
			 clandestine terrorist network there. The report concluded that al-Qaeda is on
			 the verge of a fully operational network inside Libya, and Ansar al-Sharia is
			 one of the brands employed by al Qaeda operatives.
				(b)Report
				(1)In
			 generalNot later than 30 days after the date of the enactment of
			 this Act, the Secretary of State shall, in consultation with the intelligence
			 community, submit to the appropriate congressional committees—
					(A)a detailed report
			 on whether the Libyan faction of Ansar al-Sharia, meets the criteria for
			 designation as a foreign terrorist organization under section 219 of the
			 Immigration and Nationality Act (8 U.S.C. 1189); and
					(B)if the Secretary
			 of State determines that the Libyan faction of Ansar al-Sharia does not meet
			 such criteria, a detailed justification as to which criteria have not been
			 met.
					(2)FormThe
			 report required by paragraph (1) shall be submitted in unclassified form, but
			 may include a classified annex if appropriate.
				(3)DefinitionsIn
			 this subsection:
					(A)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
						(i)the
			 Committee on Homeland Security and Governmental Affairs, the Committee on Armed
			 Services, the Committee on Foreign Relations, and the Select Committee on
			 Intelligence of the Senate; and
						(ii)the
			 Committee on Homeland Security, the Committee on Armed Services, the Committee
			 on Foreign Affairs, and the Permanent Select Committee on Intelligence of the
			 House of Representatives.
						(B)Intelligence
			 communityThe term intelligence community has the
			 meaning given that term in section 3(4) of the National Security Act of 1947
			 (50 U.S.C. 401a(4)).
					3.Sense of
			 CongressIt is the sense of
			 Congress that the Libyan faction of Ansar al-Sharia meets the criteria for
			 designation as a foreign terrorist organization under section 219 of the
			 Immigration and Nationality Act (8 U.S.C. 1189) and should be designated as
			 such.
		4.Rule of
			 constructionNothing in this
			 Act may be construed to infringe upon the sovereignty of the Government of
			 Libya to combat militant or terrorist groups operating inside the boundaries of
			 Libya.
		
